Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 1 of 11 PageID #: 1126




                                 United States District Court
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

 UNITED STATES OF AMERICA                                §
                                                         §    Case Number: 4:12-CR-264
 v.                                                      §    Judge Mazzant
                                                         §
 ANGEL EDWARD ESCANDON (3)                               §

                                  MEMORANDUM OPINION & ORDER

          Pending before the Court is Defendant’s Sealed Motion for Compassionate Release (Dkt.

  #285). The Court, having considered the Motion, the response, the record, and the applicable law,

  finds that the motion must be DENIED.

                                                   I. BACKGROUND

          On December 17, 2013, Defendant Angel Edward Escandon (“Escandon”) pleaded guilty

  to Conspiracy to Possess with Intent to Distribute 500 Grams or More of a Mixture or Substance

  Containing a Detectable Amount of Methamphetamine or 50 Grams or More of Methamphetamine

  (actual), a violation of 21 U.S.C. § 846.              The Court sentenced Escandon to 262 months’

  imprisonment (Dkt. #200 at p. 2). Escandon is serving his sentence at FCI Edgefield (Dkt. #285

  at p. 2; Dkt #287 at p. 7). 1 The Bureau of Prisons (“BOP”) projects he will be released on March

  12, 2031. See https://www.bop.gov/inmateloc/ (Register Number: 20570-078).

          Escandon seeks compassionate release based on his diabetes, high blood pressure,

  hypertension, neuropathy, obesity, stroke, and a quadruple bypass (Dkt. #285 at p. 4). Escandon

  argues these conditions constitute “extraordinary and compelling reasons” to grant a sentence

  reduction (Dkt. #285 at p. 4). The Government opposes the sentence reduction, arguing Escandon


  1
    Both parties contend that Escandon is incarcerated at FCI Edgefield (Dkt. #285 at p.2; Dkt. #287 at p. 7). However,
  the Court notes that the BOP’s inmate locator indicates Escandon is incarcerated at Terre Haute FCI. See
  https://www.bop.gov/inmateloc/ (Register Number: 20570-078) (last visited Aug. 10, 2021). The Court defers to the
  parties’ contentions.
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 2 of 11 PageID #: 1127




  has not demonstrated “extraordinary and compelling reasons” and a sentence reduction is

  unwarranted based on the § 3553(a) factors (Dkt. #287).

                                                  II. LEGAL STANDARD

           A judgment of conviction imposing a sentence of imprisonment “constitutes a final

  judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

  United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

  § 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

  compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

  it finds: (1) a defendant “fully exhausted all administrative rights[;]” (2) “extraordinary and

  compelling reasons warrant such a reduction[;]” (3) “such a reduction is consistent with applicable

  policy statements issued by the Sentencing Commission[;]” and (4) such a reduction is appropriate

  “after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

  § 3582(c)(1)(A).

           The First Step Act of 2018 made the first major changes to compassionate release since its

  authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

  the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

  defendant to move for compassionate release directly in district court after exhausting their

  administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole

  gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

  228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. Id.2 Through the First


  2
    In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
  only an average of 24 incarcerated people per year. See U.S. Dep't of Just. Office of the Inspector General, The Federal
  Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
  reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both
  a warden and a BOP Regional Director, 13% died awaiting a final decision by the BOP Director. Id.; see also
  Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 MD. L. REV.
  850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).

                                                            -2-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 3 of 11 PageID #: 1128




  Step Act, Congress sought to mitigate this by “increasing the use and transparency of

  compassionate release” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).

           Substantively, the First Step Act also modified the “extraordinary and compelling reasons”

  determination. Congress never defined what constitutes “extraordinary and compelling,” but

  rather delegated this determination to the Sentencing Commission.3                                By the text of

  § 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

  issued by the Sentencing Commission.” However, since passage of the First Step Act, the

  Sentencing Commission has not updated its guidelines on compassionate release. 4 This has

  created significant disagreement across the country whether the pre-First Step Act policy statement

  is still “applicable,” and thus binding on district courts.

           The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

  concluding that § 1B1.13 is no longer binding on a district court. See United States v. Shkambi,

  993 F.3d 388, 393 (5th Cir. 2021) (“The district court on remand is bound only by

  § 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In reaching this conclusion,

  we align with every circuit court to have addressed the issue.”). Under this new framework,

  § 1B1.13 still binds district courts on motions made by the BOP, but, for motions made directly

  by an inmate, district courts are free to consider any relevant fact in determining if “extraordinary

  and compelling reasons” exist. See Brooker, 976 F.3d at 235–36 (because the First Step Act allows

  both inmates and the BOP to file compassionate-release motions under § 3582(c)(1)(A), § 1B1.13

  now applies only when such motions are made by the BOP and is inapplicable when a


  3
    In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
  regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
  of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
  “Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
  for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
  655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
  4
    The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                            -3-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 4 of 11 PageID #: 1129




  compassionate-release motion is made by a defendant); United States v. McCoy, 981 F.3d 271,

  282 (4th Cir. 2020) (“A sentence reduction brought about by motion of a defendant, rather than

  the BOP, is not a reduction ‘under this policy statement.’”); United States v. Gunn, 980 F.3d 1178,

  1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no “applicable” policy

  statement for § 3582(c)(1)(A) motions after the First Step Act); United States v. Jones, 980 F.3d

  1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

  First Step Act, district courts have full discretion in the interim to determine whether an

  ‘extraordinary and compelling’ reason justifies compassionate release”).

         Despite this newfound discretion, district courts are not without guidance in determining

  whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

  “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

  reason.” 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

  statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

  WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

  compelling” should be afforded “substantial deference . . . as such deference is consistent with the

  intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

  statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness

  or other medical condition “substantially diminishes the ability of the defendant to provide self-

  care within the environment of a correctional facility[;]” (2) a defendant, who is at least 65 years

  old, “is experiencing a serious deterioration in physical or mental health because of the aging

  process” and “has served at least 10 years or 75 percent of his or her term of imprisonment”; and

  (3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

  who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program



                                                  -4-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 5 of 11 PageID #: 1130




  Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

  factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds

  are similar to the reasons identified by the Sentencing Commission, but also include a list of factors

  like rehabilitation and circumstances of the offense. Id.5

           Building from this guidance, district courts across the country have identified additional

  situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

  not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

  warranting a sentence reduction when an inmate has an otherwise qualifying condition. See United

  States v. Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

  Commission itself interpreted § 3582(c)(1)(A) as allowing consideration of an inmate’s

  rehabilitation). 6 If an inmate demonstrates a long, comprehensive record of rehabilitation, it goes

  to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

  (identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence

  reduction). Second, courts consider any changes in law and the sentencing guidelines when

  determining if a sentence is extraordinary. For example, courts grant compassionate release at a

  remarkable rate for inmates subject to the now abolished § 924(c) sentence-stacking. See McCoy,

  981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the

  severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

  the sentence a defendant would receive today, can constitute an “extraordinary and compelling”



  5
    PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
  disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
  sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
  Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
  6
    18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
  factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,
  family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
  community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

                                                           -5-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 6 of 11 PageID #: 1131




  reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

  § 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a

  case-by-case basis.7

           Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

  § 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

           (1) the nature and circumstances of the offense and the history and characteristics
               of the defendant;

           (2) the need for the sentence imposed—

                    (A) to reflect the seriousness of the offense, to promote respect for the law,
                        and to provide just punishment for the offense;

                    (B) to afford adequate deterrence to criminal conduct;

                    (C) to protect the public from further crimes of the defendant; and

                    (D) to provide the defendant with needed educational or vocational training,
                    medical care, or other correctional treatment in the most effective manner;

           (3) the kinds of sentences available;

           (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

           (5) any pertinent [Sentencing Commission] policy statement . . .

           (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

  Id. § 3553(a).

                                                      III. DISCUSSION

           As noted above, Escandon moves for compassionate release based on his diabetes, high



  7
    See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
  did not make § 924(c) sentence stacking retroactive because it did not want to make all inmates “categorically” eligible
  for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”)

                                                            -6-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 7 of 11 PageID #: 1132




  blood pressure, hypertension, neuropathy, obesity, stroke, and a quadruple bypass. Escandon

  argues these medical conditions, coupled with the ongoing COVID-19 pandemic, warrant a

  sentence reduction. The Government argues Escandon’s conditions are not severe enough to

  qualify for compassionate release.

           Although Escandon has met § 3582(c)(1)(A)’s exhaustion requirement, he has not met the

  statute’s requirement that “extraordinary and compelling reasons” exist warranting a reduction of

  his sentence. Escandon’s motion must therefore be denied.

  A. Escandon Has Met § 3582(c)(1)(A)’s Exhaustion Requirement.

           Escandon’s compassionate release motion may only be considered if he first meets

  § 3582(c)(1)(A)’s exhaustion requirement.                Courts may not consider a modification to a

  defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a modification is properly

  made by the Director of the BOP or by a defendant who has fully exhausted their administrative

  remedies. 18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial

  by the warden of a defendant’s facility or waiting thirty days without receiving a response to a

  request. Id. 8

           Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.

  Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

  a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this

  procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

  Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19

  pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse


  8
    BOP regulations define “warden” to include “the chief executive officer of . . . any federal penal or correctional
  institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f. United
  States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
  of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).

                                                           -7-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 8 of 11 PageID #: 1133




  Reeves' failure to exhaust his administrative remedies or to waive the 30-day waiting period.”). If

  a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

  the Court may not consider their motion.

         On May 26, 2020, Escandon asked the warden at FCI Edgefield to grant him compassionate

  release (Dkt. #285 at p. 3). On August 26, 2020, the warden denied his request (Dkt. #287, Exhibit

  3). Accordingly, Escandon has met § 3582(c)(1)(A)’s exhaustion requirement.

  B. Escandon Has Not Met § 3582(c)(1)(A)’s Requirement that “Extraordinary and
     Compelling Reasons” Warrant a Sentence Reduction.

         Escandon’s compassionate release motion turns on his assertion that the risks to his health

  associated with COVID-19—coupled with his diabetes, high blood pressure, hypertension,

  neuropathy, obesity, stroke, and a quadruple bypass—constitute extraordinary and compelling

  reasons to reduce his sentence. Escandon’s assertion fails, however, because his conditions are

  not severe enough to constitute “extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).

         The Court has discretion to decide whether Escandon’s conditions present “extraordinary

  and compelling reasons” warranting a sentence reduction. See Shkambi, 993 F.3d at 392–93. The

  Court is not bound by the Sentencing Commission’s policy statement and may consider any

  relevant facts in evaluating Escandon’s condition of incarceration. Id. Typically, courts consider

  whether a defendant suffers from a serious health condition, has a record of rehabilitation, the

  nature and circumstances of a defendant’s offense, and whether a sentence is based on outdated

  law. See Brooker, 976 F.3d at 238.

         Rehabilitation alone cannot support a claim for sentence reduction but may be considered

  as a factor in evaluating “extraordinary and compelling reasons.” See Brooker, 976 F.3d at 237-

  38; United States v. Hudec, No. 4:91-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 20, 2020).

  Here, Escandon has successfully completed several BOP adult education courses and programs


                                                 -8-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 9 of 11 PageID #: 1134




  during his incarceration (Dkt. #287, Exhibit 2). However, the record is devoid of Escandon’s

  disciplinary history while incarcerated. The record also lacks evidence proving that Escandon has

  significant family support and friends willing to assist him following his release. Moreover,

  Escandon has served less than 50% of his sentence (Dkt. #287, Exhibit 1). Accordingly, the Court

  finds Escandon’s rehabilitative record deficient to support his release.

         When considering if a defendant’s health condition supports compassionate release, the

  mere existence of COVID-19 in society cannot independently justify a sentence reduction. See

  United States v. Miller, No. 2:17-CR-015-D, 2020 WL 2514887, *2 (N.D. Tex. May 15, 2020)

  (citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). For a defendant to be granted

  compassionate release based on COVID-19, a defendant must have a serious comorbidity and

  evidence the facility is not effectively controlling the spread of the virus. See United States v.

  Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General

  concerns about the spread of COVID-19 or the mere fear of contracting an illness in prison are

  insufficient grounds to establish the extraordinary and compelling reasons necessary to reduce a

  sentence.”).

         In the instant case, Escandon fails to show that his health conditions warrant compassionate

  release. Escandon is not subject to a terminal illness, nor do Escandon’s conditions substantially

  diminish his ability to provide self-care in prison. Escandon’s has comorbidities of COVID-19,

  but his health appears stable at this time. Escandon has not indicated that he has any physical

  restrictions, aside from those related to the successful management of his diabetes, high blood

  pressure, hypertension, stroke, and quadruple bypass by medical professionals. See United States

  v. Thompson, 984 F.3d 431, 435 (5th Cir. 2021), cert. denied sub nom. Thompson v. United States,

  No. 20-7832, 2021 WL 2044647 (U.S. May 24, 2021) (affirming court’s denial for compassionate



                                                  -9-
Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 10 of 11 PageID #: 1135




   release for a 43-year-old who had served less than half of his sentence and suffered from

   hypertension, high cholesterol, and had a stroke but where the medical conditions were well-

   controlled). His age of 43 also does not support compassionate release.

           Absent COVID-19, Escandon would present no basis for compassionate release because

   his medical ailments are appropriately managed and do not impede his ability to provide self-care

   in the institution. The Court does not find Escandon's alleged conditions rise to the level of

   extraordinary and compelling. Further FCI Edgefield reports zero active cases among inmates and

   zero    active    cases     among      staff.    Federal      Bureau     of   Prisons,     COVID-19         Cases,

   https://www.bop.gov/coronavirus/ (last visited June 25, 2021). Escandon has not shown that FCI

   Edgefield is unable to manage the spread of COVID-19, nor has he shown that the institution’s

   personnel would be unable to adequately treat him if he were to contract COVID-19.

           Weighing the evidence, Escandon’s rehabilitative efforts are inadequate, and he fails to

   prove “extraordinary and compelling” reasons for sentence reduction under § 3582(c)(1)(A)(i)’s

   framework. See United States v. Stowe, No. CR H-11-803(1), 2019 WL 4673725, at *2 (S.D. Tex.

   Sept. 25, 2019) (citation omitted) (stating that the defendant generally “has the burden to show

   circumstances meeting the test for compassionate release”).9

           Under the rule of finality, federal courts may not “modify a term of imprisonment once it

   has been imposed” unless one of a few “narrow exceptions” applies. Freeman v. United States,

   564 U.S. 522, 526 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at

   819 (same). Compassionate release is one of those exceptions, but a defendant must conform both

   to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a sentence.

   Because Escandon has failed to meet the controlling requirements for compassionate release set


   9
    Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address whether the applicable
   18 U.S.C. § 3553(a) factors support a sentence reduction.

                                                          -10-
    Case 4:12-cr-00264-ALM-KPJ Document 291 Filed 08/13/21 Page 11 of 11 PageID #: 1136




.      forth in § 3582(c)(1)(A)(i), his Motion must be denied.10

                                                         IV. CONCLUSION

                It is therefore ORDERED that Defendant’s Sealed Motion for Compassionate Release

       (Dkt. #285) is DENIED.

             SIGNED this 13th day of August, 2021.




                                                  ___________________________________
                                                  AMOS L. MAZZANT
                                                  UNITED STATES DISTRICT JUDGE




       10
         In the alternative, the Court is also unable to order home confinement. The BOP has exclusive authority to determine
       where a prisoner is housed; thus, the Court is without authority to order home confinement. 18 U.S.C. § 3621(b); see
       also United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either
       the CARES Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

                                                               -11-
